Per Curiam.
This writ brings up for review a judgment of conviction under an indictment charging an attempted burglary and possession of burglar’s tools.
There are no assignments of error, specifications of causes of reversal nor certificate of the trial judge bringing up the *856entire record under section 136 of the Criminal Procedure act. There is therefore nothing before us to be reviewed. LeConey v. Koch, 4 N. J. Adv. R. 950; Abbe v. Erie Railroad Co., 97 N. J. L. 212.
The judgment below will therefore be affirmed, with costs.